Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims
Claims 1-11 were previously pending and subject to a non-final office action mailed September 14, 2021.  Claims 1-2, 4 and 11 were amended, claim 3 is canceled and claims 5-10 were left as previously presented.  Claims 1-2 and 4-11 are currently pending and subject to the final office action below.

	Response to Arguments
Applicant's arguments filed on December 14, 2021 concerning the previous rejections of claims 1-11 under 35 USC 101 have been fully considered and persuasive. the 35 USC 101 of claims 1-2 and 4-11 has been withdrawn. 
	Applicant’s arguments concerning the previous rejection of claims 1-11 under 35 USC 102/103 have been fully considered but are moot in view of the new grounds of rejection below. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/0143035) in view of Mastrandrea (U.S. Patent Application Publication No. 2018/0065494), further in view of .

As to claims 1 and 11, Ricci teaches a method and system comprising:
obtaining a plan including at least locations to which a moving object is expected to travel and stay at (para. 157 and 159, determine user preferences with regards to wait time); 
setting, based on the locations included in the plan, a candidate charging location at which a battery of the moving object is chargeable (para. 141); 
obtaining a reservation status of a charging station associated with the candidate charging location (para. 141 and 145); and 
arranging reservation details according to the reservation status of the charging station (para. 174).
wherein the setting of the candidate charging location includes selecting the candidate charging location from among the locations included in the plan, (para 174)
Ricci does not teach:
automatically transmitting the reservation details to a charging station management server of the charging station associated with the candidate charging location, 
receiving acceptance of a reservation from the management server; 
after receiving the acceptable of the reservation, displaying the reservation details to an operation terminal of a user of the moving object,

automatically transmitting the reservation details to a charging station management server of the charging station associated with the candidate charging location,  (para 29)
receiving acceptance of a reservation from the management server; (para 29)
after receiving the acceptable of the reservation, displaying the reservation details to an operation terminal of a user of the moving object, (para 29)
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to transmit reservation details and display them to a user in Ricci as taught by Mastrandrea. Motivation to do so comes from the knowledge well known in the art that transmitting reservation details would make the system organized and user friendly. 
Ricci and Mastrandrea do not teach:
the plan includes an expected stay time of the moving object at each of the locations included in the plan, 
in the selecting, a location at which an expected stay time of the moving object at the location is longer than a predetermined threshold is selected as the candidate charging location from among the locations included in the plan.
However, Muramatsu teaches:
the plan includes an expected stay time of the moving object at each of the locations included in the plan, (para 155) 

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to determine the expected stay time in Ricci in view of Mastrandrea as taught by Muramatsu. Motivation to do so comes from the knowledge well known in the art that doing so reduce wait times of vehicles per charging station. 
As to claim 2, Ricci in view of Mastrandrea, further in view of Muramatsu teach the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, (para. 141 and 174).
As to claim 4, Ricci in view of Mastrandrea, further in view of Muramatsu teach the information processing method according to claim 1. 
Ricci further teaches:
wherein in the selecting, a candidate charging location is selected to enable a remaining charge in the battery to change between an upper limit and a lower limit of a charging capacity (para. 139 and 158-159).
As to claims 5-7, Ricci in view of Mastrandrea, further in view of Muramatsu teach the information processing method according to claim 2. 
Ricci further teaches:
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/014035) in view of Muramatsu et al referred herein as Muramatsu (U.S. Patent Application Publication No. 2012/0290506) further in view of Khoo et al. referred herein as Khoo (U.S. Patent Application Publication No. 2016/0364658).

As to claim 8, Ricci in view of Mastrandrea, further in view of Muramatsu teach the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing method further comprising: transmitting the reservation details to the charging station management server (para. 141 and 174).
Ricci, Mastrandrea and Muramatsu do not teach: 
creating authentication information for use in authentication of the reservation details between the charging station and the moving object; and transmitting the authentication information to the charging station management server and a terminal of a user of the moving object.
However, Khoo teaches: 

It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to create authentication information for use in authentication in Ricci in view of Mastrandrea, further in view of Muramatsu as taught by Khoo. Motivation to do so comes from the teachings of Khoo and the knowledge well known in the art that doing so would prevent any fraudulent activity.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/014035), in view of Muramatsu et al referred herein as Muramatsu (U.S. Patent Application Publication No. 2012/0290506) further in view of Kawano et al. referred herein Kawano (U.S. Patent Application Publication No. 2015/0158393).

As to claim 9, Ricci in view of Mastrandrea, further in view of Muramatsu teach the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing 
Ricc, Mastrandrea and Muramatsu do not teach: 
receiving, from the charging station management server, charging history information indicating a history of charging of the moving object at the charging station; deriving a result of usage of the charging station from the charging history information; and transmitting the result of the usage to a terminal of a user of the moving object. 
However, Kawano teaches: 
receiving, from the charging station management server, charging history information indicating a history of charging of the moving object at the charging station; deriving a result of usage of the charging station from the charging history information; and transmitting the result of the usage to a terminal of a user of the moving object (para. 5-7). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to receive charging history in Ricci in view of Mastrandrea, further in view of Muramatsu as taught by Kawano. Motivation to do so comes from the teachings of Kawano that doing so would determine the optimum charging station and assign the vehicle to the optimum charging station.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci (U.S. Patent Application Publication No. 2018/014035), in view of Muramatsu et al referred .

As to claim 10, Ricci in view of Mastrandrea, further in view of Muramatsu teach the information processing method according to claim 1. 
Ricci further teaches:
wherein in the obtaining of the plan, the plan is received from a scheduling server, and in the obtaining of the reservation status, the reservation status is received from a charging station management server, the information processing method further comprising: transmitting the reservation details to the charging station management server (para. 141 and 174).
Ricci, Mastrandrea and Muramatsu do not teach: 
setting a benefit to be granted to an administrator of the charging station, based on the charging history information; and transmitting information on the benefit to the charging station management server or a terminal of the administrator.
However, Sham teaches: 
setting a benefit to be granted to an administrator of the charging station, based on the charging history information; and transmitting information on the benefit to the charging station management server or a terminal of the administrator (para. 43). 
It would have been obvious to one having ordinary skill in the art at the effective filling date of the invention to set a benefit to an administrator in Ricci in view of Mastrandrea, further in view of Muramatsu as taught by Sham. Motivation to do so .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEINA ELCHANTI whose telephone number is (313)446-6561. The examiner can normally be reached M-F 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEINA ELCHANTI/Examiner, Art Unit 3628